                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION
                          File No.: 4:16-cv-00084-D

JACK HOWARD COX, SR.,                    )
Executor of the Estate of                )
PERCY RAY COX,                           )
                                         )
                           Plaintiff,    )                     ORDER
                                         )
vs.                            )
                               )
AGCO CORPORATION, et al,       )
                               )
                   Defendants. )

      This matter is before the Court upon amended motion by Plaintiff, Jack Howard

Cox, Sr., Executor of the Estate of Petey Ray Cox, and Defendant Deere & Company, to

dismiss without prejudice all claims against Deere & Company in this matter.

      It appearing that grounds exist to permit Plaintiff to voluntarily dismiss this action

against Deere & Company without prejudice, and that the amended joint motion should be

granted for good causes shown;

       IT IS THEREFORE ORDERED that the action of Plaintiff, Jack Howard Cox, Sr.,

Executor of the Estate of Percy Ray Cox against Defendant Deere & Company, be

DISMISSED WITHOUT PREJUDICE. Each party to bear its own costs.

         SO ORDERED. This __f:_ day of May 2019.
